Opinion by
Rice, J.,
The question presented to the court below was whether there was a valid marriage between the prosecutrix and the defendant, it being admitted that there was no ceremony? The decision of the questions of fact by the quarter sessions is as conclusive as the verdict of a jury, and in no view which may be taken of our appellate jurisdiction are we authorized to go further than to ascertain whether there was evidence, which, if believed, would sustain the finding. It may well be questioned whether we are required to go that far in a desertion case, even though an exception was taken to the ruling of the court below and the transcript of the evidence was approved by the presiding judge and directed to be filed. We, however, will not stop to consider that question in this opinion.
Cohabitation for a period of about four years was clearly proved, indeed was not denied. The proof of reputation of marriage is not so clear, but notwithstanding the earnest argument of the appellant’s counsel to the contrary, we think there *546was sufficient evidence of the fact to warrant this conclusion of the presiding judge, namely: “Although the prosecutrix and defendant certainly demeaned themselves toward each other as husband and wife, the proof of reputation was circumscribed by the fact that they lived in a large city and their immediate circle of mutual acquaintances was somewhat limited, yet to the extent of that circle reputation was established.” See further as to proof of reputation, Hines’s Estate, 10 Pa. Superior Ct. 124, and the remarks of Judge Ashman in Comly’s Estate, 185 Pa. 208. But neither cohabitation nor reputation of marriage is marriage. When conjoined they are evidence from which a presumption of marriage arises, but the presumption arising from such facts may always be rebutted, and wholly disappears in the face of proof that no marriage in fact had taken place: Yardley’s Estate, 75 Pa. 207; Hunt’s Appeal, 86-Pa. 294; Appeal of Reading Fire Ins. & Trust Co., 113 Pa. 204; Grimm’s Estate, 131 Pa. 199. Nor is cohabitation under an agreement to marry on a future day marriage: Grimm’s Estate, supra. If, therefore, as the defendant testified, their cohabitation was under an agreement that if they got along harmoniously they would be married, if not they would separate, it is scarcely necessary to say that this was not marriage. But the prosecutrix gave an entirely different version of the circumstances under which they cohabited, and if she is to be believed the rule recognized in Hunt’s Appeal, 86 Pa. 294, and that class of cases does not necessarily apply. She testified that on the day “we got married,” evidently meaning on the day their ostensible relation as husband and wife began, the defendant brought to her a marriage license, which was produced in court, and said that that was all that was necessary, that it was all right; that when he told her a marriage ceremony was not necessary she believed him; that if she had ever thought she was not his wife, she would not have stayed with him; that she believed in her heart she was married; that he introduced her as his wife, and she was so received by her. neighbors; that they lived and kept house together as man and wife, and that after he came to Pennsylvania he continued for a time to contribute to her -support. Moreover, he wrote her a number of letters, addressing the envelopes to Mrs. James Haylow. They have not been presented for our inspection, but the presiding *547judge says in his opinion, and this is not controverted, that “ there is nothing in the contents of the letters to overthrow the presumptions arising from the proofs and his acts.” He also signed and gave to her a paper reading as follows : “ Cleveland, December 11, ’98. . I herewith agree to pay my wife, bearer of this note, the sum of $25 per month as long as I live separated from her.” These acts and declarations of the defendant tend, not only to corroborate the plaintiff, but also to show that he regarded the relation into which they entered as marital, not meretricious. That the admissions of a defendant, whether in express words or clearly to be implied from his acts, are competent, even though not conclusive, evidence of the fact of marriage, we suppose will not be questioned. /“ The admissions by the parties of their marriage is in the nature of direct proof, and is certainly competent evidence of the fact. When such admission is made under circumstances that show it to be against interest, it is evidence against the person making it with the same force and effect as any other admission against interest: Greenawalt v. McEnelley, 85 Pa. 352. See also Forney v. Hallaeher, 8 S. & R. 161, Commonwealth v. Murtagh, 1 Ash. 272, Vincent’s Appeal, 60 Pa. 228, Drinkhouse’s Est., 151 Pa. 294, 300, and Strauss’s Est., 168 Pa. 561. Under some circumstances such evidence would be very weak, but this affords no reason why it should not be heard for what it is worth; nor is it for us to declare that in the present case it was worth little. The weight to be attached to it was for the trial court to determine, as it would have been for the jury if there had been a jury trial.
It is true that the parties did not use the formal words of the marriage ceremony, nor was it necessary that they should do so, if each so understood the relation into which they were about to enter, and their words, fairly interpreted, show that they then and there mutually consented to it. With us marriage is a civil contract, which may “ be completed by any words in the present time without regard to form ” (Hantz v. Sealy, 6 Bin. 405), the essential to its validity being the consent of parties able to contract: Richard v. Brehm, 73 Pa. 140, and cases there cited. See also Comly’s Est., 185 Pa. 208, and Drink-house’s-Est., supra. “Society rests upon marriage, the law favors it,” and in a country where it is often unattended by cere*548mony, or even officiating witnesses, it is not the duty of the courts to seek for an interpretation of the words used by the parties which would be inconsistent with an honorable intention as well as with their subsequent conduct and declarations, when an interpretation consistent with the formation of an honorable relation is possible, and, in the light of all the circumstance, more probably expresses their intention. Without further elaboration, we conclude that the testimony of the prosecutrix, if believed, taken in connection with the proved acts and declarations of the defendant, and the evidence of cohabitation and reputation, was sufficient to sustain a finding that at the beginning of their ostensible relation as husband and wife, the prosecutrix took the defendant to be her husband and he took her to be his wife. The court, therefore, was warranted in finding that there was a marriage. The judgment in a desertion proceeding of a judge who sees and hears the witnesses is entitled to as great respect as the verdict of a jury. In an appeal from the orphans’ court involving the question of the fact of marriage, Judge Beaver, speaking for this court, said: “ The rule therefore of Sheehan’s Estate, 139 Pa. 168; of Drinkhouse’s Estate, 151 Pa. 294, of Strauss’s Estate, 168 Pa. 561, admitting and giving full weight to what is said in regard to it in Kittel’s Estate, 156 Pa. 445, should be applied in this case, and the finding of the adjudicating judge should be sustained, largely for the reason that he had the best opportunity for reaching a satisfactory conclusion as to the facts involved: ” Luce’s Estate, 3 Pa. Superior Ct. 289. The same rule and for the same reasons as well as for others peculiar to the proceeding, should apply here. This disposes of the first four assignments of error. As to the remaining assignments we can add nothing profitably to what has been said by the learned president-judge of the quarter sessions.
The order or decree is affirmed, and the record is remitted to the court below, to the end that the same be fully carried into effect.